DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, 10, 18-20, 22-24, 27-29, 31, 33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pat. App. Pub. No. 2013/0180912) in view of Annabi et al. (WO 2017/117467).  The Office notes that Li and Annabi were submitted as part of an IDS filed 29 September 2021.
With respect to claim 1, Li teaches an energy storage device (see paragraph [0001]) comprising at least one electrode comprising a graphene gel (see paragraphs [0009] and [0010]), wherein the at least one of the electrode is in electrochemical contact with a electrolyte (see paragraph [0143]). 
Li fails to teach that the electrolyte is a gel electrolyte comprising a polymer functionalized with a bio- ionic liquid (BIL), and wherein the polymer comprises gelatin methacrylate (GelMa) or poly(ethylene glycol) diacrylate (PEGDA).  
Annabi, on the other hand, teaches a gel electrolyte comprising a polymer functionalized with a bio- ionic liquid (BIL), and wherein the polymer comprises gelatin methacrylate (GelMa) or poly(ethylene glycol) diacrylate (PEGDA).   See page 8, lines 24-27 and page 14, line 30 – page 15, line 2.  Such an arrangement results in a hydrogel which is biocompatible and biodegradable, such that they may be introduced into living organisms without eliciting inflammatory responses.  See page 14, lines 23-29.
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify Li, as taught by Annabi, in order to form a hydrogel which is biocompatible and biodegradable.
With respect to claim 2, the combined teachings of Li and Annabi teach that the BIL comprises choline.  See Annabi, page 8, lines 24-27 and page 14, line 30 – page 15, line 2.
With respect to claim 3, the combined teachings of Li and Annabi teach that in the BIL the choline is conjugated with an acrylate or methacrylate group, which is covalently bound forms a covalent group to a methacrylate group on GelMa or an acrylate group in PEGDA.  See Annabi, page 8, lines 24-27 and page 14, line 30 – page 15, line 2 in view of page 6, lines 11-20.
With respect to claim 4, the combined teachings of Li and Annabi teach that the BIL comprises choline acrylate or choline methacrylate.  See Annabi, page 10, lines 30-31.
With respect to claim 5, the combined teachings of Li and Annabi teach that the ratio of BIL and polymer in the functionalized polymer is about 1:4 (w/w) to about 4:1 (w/w).  See Annabi, page 9, lines 6-7.
With respect to claim 7, the combined teachings of Li and Annabi teach that the electrolyte comprises about 10% to about 30% (w/v) polymer.  See Annabi, page 11, line 22 – page 12, line 2.
With respect to claim 8, the combined teachings of Li and Annabi teach that the electrolyte comprises about 5% to about 20% (w/v) BIL or wherein the electrolyte has a porosity ranging from about 10 µm to about 80 µm. See Annabi, page 11, line 22 – page 12, line 2 and page 12, lines 14-16, teaching polymer having the recited (w/v) ratio.  Annabi also teaches that the BIL has a ratio to functionalized polymer of 1:4 to about 4:1, meaning that the BIL taught in Annabi meets the (w/v) ratio recited in claim 8.  Further, the Office notes that Annabi teaches that porosity is tunable, based on the ratio of polymer to BIL (meaning porosity is a result-oriented variable).  One of ordinary skill in the art would fine it obvious to optimize the porosity through routine experimentation.  See MPEP 2144.05(II).
With respect to claim 10, the combined teachings of Li and Annabi teach that the electrolyte has a compression modulus of at least about 30 KPa or wherein the electrolyte has an elastic modulus of at least about 200 KPa.  See Annabi, page 25, lines 1-6, teaching the recited compression modulus.  Further, the Office notes that Annabi teaches that the elastic modulus is tunable, based on the ratio of polymer to BIL (meaning elastic modulus is a result-oriented variable).  One of ordinary skill in the art would fine it obvious to optimize the elastic modulus through routine experimentation.  See MPEP 2144.05(II).
With respect to claim 22, the combined teachings of Li and Annabi teach that the graphene gel is a hydrogel.  See Li, paragraph [0010].
With respect to claim 23, the combined teachings of Li and Annabi teach that the gel electrolyte comprises a hydrogel.  See abstract.
Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pat. App. Pub. No. 2013/0180912) in view of Annabi et al. (WO 2017/117467) and further, in view of Zhao et al., Composites of Polymer Hydrogels and Nanoparticulate Systems for Biomedical and Pharmaceutical Applications, 2015, vol. 5, pp 2054-2130; www.mdpi.com/journal/nanomaterials.  The Office notes that Zhao was submitted as part of an IDS filed 29 September 2021.
With respect to claim 18, the combined teachings of Li and Annabi fail to teach that the graphene gel is part of a composite further comprising a clay.
Zhao, on the other hand, teaches that the graphene gel is part of a composite further comprising a clay.  See page 2062, paragraph [0002].  Such an arrangement results in improved mechanical properties.  See page 2062, paragraph [0002].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Li and Annabi, as taught by Zhao, in order to improve the mechanical properties of the graphene gel.
With respect to claim 19, the combined teachings of Li, Annabi, and Zhao teach that the clay comprises laponite.  See Zhao, page 2070, paragraph [0001].
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pat. App. Pub. No. 2013/0180912) in view of Annabi et al. (WO 2017/117467) and further, in view of Yadavalli et al., (US Pat. App. Pub. No. 2018/0355194, which has priority to a provisional application filed 09 June 2017).
With respect to claim 20, the combined teachings of Li and Annabi fail to teach that the at least one electrode is at least partially interdigitated with another electrode.
Yadavalli, on the other hand, teaches that that the at least one electrode is at least partially interdigitated with another electrode.  See FIG. 1B and paragraph [0006]; see also, paragraph [0033].  Such an arrangement results in improved performance by shortening the diffusion path without short-circuiting.  See paragraph [0006].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify Li and Annabi, as taught by Yadavalli, in order to improve performance.
Claims 24, 27-29, 31, and 33 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pat. App. Pub. No. 2013/0180912) in view of Annabi et al. (WO 2017/117467) and further, in view of Lewis et al. (US Pat. App. Pub. No. 2016/0126558).  The Office notes that Lewis was submitted as part of an IDS filed 29 September 2021.
With respect to claim 24, the combined teachings of Li and Annabi teach a method of forming the energy storage device of claim 1, but fails to teach the method comprising independently printing the gel electrolyte and the electrodes using extrusion-based 3D printing.
Lewis, on the other hand, teaches a method comprising independently printing the gel electrolyte and the electrodes using extrusion-based 3D printing.  See paragraphs [0018]-[0019].  Such an arrangement results in the formation of a three-dimensional electrode architecture, which increases areal energy and power density.  See paragraph [0017].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to modify the combined teachings of Li and Annabi, as taught by Lewis, in order to increase areal energy and power density.
With respect to claim 27, the combined teachings of Li, Annabi, and Lewis teach that forming the gel electrolyte comprises contacting the polymer with the BIL in the presence of at least one photoinitiator.  See Annabi, page 7, line 24-page 8, line 1.
With respect to claim 28, the combined teachings of Li, Annabi, and Lewis teach that at least one photoinitiator is selected from the group consisting of eosin Y, 2-hydroxy-2-methylpropiophenone, 2-methyl-4'- (methylthio)-2-morpholinopropiophenone, lithium phenyl-2,4,6-trimethylbenzoylphosphinate (LAP), 2-hydroxy-4'-(2-hydroxyethoxy)-2-methylpropiophenone (Irgacure) and hydroxymethyl- propiophenone (HEMP).  See Annabi, page 7, line 24-page 8, line 1.
With respect to claim 29, the combined teachings of Li, Annabi, and Lewis teach that the gel electrolyte comprises about 10% to about 20% (w/v) BIL or wherein the gel electrolyte comprises about 10% to about 30% (w/v) polymer.  See Annabi, page 11, line 22 – page 12, line 2 and page 12, lines 14-16, teaching polymer having the recited (w/v) ratio.  Annabi also teaches that the BIL has a ratio to functionalized polymer of 1:4 to about 4:1, meaning that the BIL taught in Annabi meets the (w/v) ratio recited in claim 29.
With respect to claim 31, the combined teachings of Li, Annabi, and Lewis teach that the ratio of BIL and polymer in the functionalized polymer is about 1:4 (w/w) to about 4:1 (w/w).  See Annabi, page 9, lines 6-7.
With respect to claim 33, the combined teachings of Li, Annabi, and Lewis teach that the photoinitator comprises about 0.5% (w/v) of the gel electrolyte.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Li (US Pat. App. Pub. No. 2013/0180912) in view of Annabi et al. (WO 2017/117467) and Lewis et al. (US Pat. App. Pub. No. 2016/0126558), and further, in view of Yadavalli et al., (US Pat. App. Pub. No. 2018/0355194, which has priority to a provisional application filed 09 June 2017).
With respect to claim 35, the combined teachings of Li, Annabi, and Lewis fail to teach that the at least one electrode is at least partially interdigitated with another electrode.
Yadavalli, on the other hand, teaches that that the at least one electrode is at least partially interdigitated with another electrode.  See FIG. 1B and paragraph [0006]; see also, paragraph [0033].  Such an arrangement results in improved performance by shortening the diffusion path without short-circuiting.  See paragraph [0006].
Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of application, to further modify the combined teachings of Li, Annabi, and Lewis, as taught by Yadavalli, in order to improve performance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DION R FERGUSON whose telephone number is (571)270-7566. The examiner can normally be reached Monday-Friday, 5:30 a.m. - 4:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DION R. FERGUSON/Primary Examiner, Art Unit 2848